CRIMINALCAUSEFORSTATUSCONFERENCE
BEFORE JUDGE FEUERSTEIN                         February 5, 2019   TIME: 60 Minutes
CR-18-36
                                                                                        FI LED
                                                                                     IN CLERK'S OFFICE
DEFf NAME: Edward E Bohm              #1                                       U.S. DISTRICT COURT E.D.N.Y.
X present    not present                cust.           X bail
                                                                                *     FEB 05 2019       *
DEFENSE COUNSEL: Barry Zone                                                     LONG ISLAND OFFICE
X present   not present                CJA xRET. LAS


A.U.S.A.: Elizabeth Machiavema                  CLERK: BMM

COURT REPORTER: FG                   OTHER: SA Martin Sullivan
INT: (LANG.-  )

K_     CASE CALLED.          X       DEFf APPEARS WITH COUNSEL.

       DEFf APPEARS WITHOUT COUNSEL.

       COUNSEL PRESENT WITHOUT DEFf.

_x_    STATUS CONF HELD FOR DEFf.

       DEFENDANT ARRAIGNED ON THE

       DEFENDANT WAIVED PUBLIC READING OF THE INDICTMENT.

..x_   DEFENDANT SWORN AND ENTERS A PLEA OF GUILTY TO COUNT ONE (1) OF THE
            INDICTMENT

       SPEEDY TRIAL INFO FOR DEFf                        STILL IN EFFECT CODE TYPE_ START
       STOP_
       _ In the interest of justice as stated on the record, and with consent of the parties.

       STATUS CONF/HRG CONT'D TO_ _ _ _ _____

       Jury Selection and trial SET FOR_


OTHER: THE COURT ACCEPTS THE DEFENDANT' SPLEAOFGUILTY. SENTENCING IS SET

BEFORE JUDGE FEUERSTEIN ON 12/17/2019 AT 11:15 AM
